By the Court, Bronson, Ch. J.
When the defendant is under a condition to plead issuably, a plea in abatement, a false plea, a sham demurrer, or any other pleading which does not go to the merits, will not be a compliance with the rule. But the defendant is not restricted to the general issue. A special plea in bar, if it be true, is an issuable plea,, although it may require a replication. Here, the pleas are sworn to be true, and *196the cases cited at the bar show that there is no foundation for this motion. When the plaintiff wishes to avoid delay he should ask for an order restricting the defendant to a plea of the general issue, with notice of special matter, if the defence cannot he made under the general issue.
Motion denied.